PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/899,369
Filing Date: 20 Feb 2018
Appellant(s): Giraudo et al.



__________________
Todd E. Fitzsimmons
For Appellant



EXAMINER’S ANSWER
This is in response to the appeal brief filed October 28, 2021 and as supplemented January 19, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated November 9, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.” 

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 103 because the claimed invention is directed to non-statutory subject matter.  
	
(2) Response to Arguments
Appellant’s arguments have been fully considered, but they are not persuasive.

ARGUMENTS
Appellant argues (Page 9) “Cyr. Mendelson, Shanmugam, and Wengler, either alone or in combination, fail to disclose or suggest, a system or method for using a host as an intermediary between a first party (i.e., a mobile device of the user) and a second party (i.e.,  a merchant) to facilitate a transaction, where a dual location feature is used to identify the merchant (e.g., a store that the user is inside) and an authorized location inside the merchant where a transaction can be facilitated (e.g., a particular POS terminal). These references also do not disclose or suggest a dual location feature where a first location system is used to identify both (1) a merchant and (2) a second (different) location system (i.e., ‘a plurality of network devices located throughout said merchant’), where the second location system is then used to identify whether the user is an authorized location (e.g., a particular POS terminal for facilitating a transaction).” Appellant further argues (Pages 10-12) “Cyr does not disclose the “dual-location feature”, it does not disclose the use of two different methods (or systems) for identifying location, where (a) the first method is used to identify the merchant, (b) the merchant (or related location information) is used to identify the second method, and (c) the second method, which is different from the first method and includes a plurality of network devices, is used to identify where inside the merchant the user is location, allowing a determination of correspondence between the user's location and a location associated with one from a plurality of transactions. 
The Examiner respectfully notes that the claims specifically recite “having at least one merchant location and a plurality of authorized locations within said merchant location for facilitating individual transactions.”  The Examiner respectfully argues that the terms “merchant location” and “authorized locations” are broad -- a merchant location is not limited to a brick and mortar store where the user is 
Further, the Examiner respectfully argues that it is the combination of Cyr and Mendelson which teach the two different methods (or systems) for identifying location, where (a) the first method is used to identify the merchant, (b) the merchant (or related location information) is used to identify the second method, and (c) the second method, which is different from the first method and includes a plurality of network devices, is used to identify where inside the merchant the user is location, allowing a determination of correspondence between the user's location and a location associated with one from a plurality of transactions. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Indeed, Cyr teaches (a) identifying the merchant (Cyr: Figs. 1 and 3; Para [0019] (The self-service checkout application may include instructions configured, in some implementations, to automatically recognize a merchant location, for example, via GPS functionality of the mobile telephone when the consumer enters the merchant's store location. (As explained above, during the registration process merchants may enter the locations (coordinates, such as longitude and latitude data) of their retail stores so that a GPS application running on a consumer's mobile device can operate to automatically recognize the merchant's store. Alternately, a consumer can manually select the shopping location (for example, if GPS data is unavailable) to initialize the self-service checkout application to run on his or her 
Additionally, Mendelson teaches (b) the merchant or related location information used to identify a second location system within said merchant, (c) said second location system being different from said first location system, comprising a plurality of network devices located throughout said merchant, and being used to identify a location of said mobile device inside said merchant (Mendelson: Figs. 2-4; Col. 53, Ln. 47 through Col. 55, Ln. 15 (The mobile device (101) activates an application program for indoor mapping of the facility, building, structure, and the like (200) and scans a local area for RF beacons (102) to determine the precise location (302) of the mobile phone (101). The location of the mobile phone (101) is determined done by scanning the infrastructure of RF beacons (102), wherein each beacon is installed in a known location within the structure, wherein the structure can be a mall, a building, any facility, or any other enclosed structure. The RF beacons (102) can be installed inside stores or at any specific Point of Information (POI), around the mall. The location of the cellular phone (101) can be determined by using information from any RF beacon (102) located in a close proximity to the cellular phone (101). The application would recognize the beacon ID embedded within a beacon signal emitted by the proximate beacon (102). The application would calculate the location of the cellular phone (101) by utilizing a signal strength of the emitted and received beacon signal. This process provides a solution for a user to determine their location exclusive of a global positioning system (GPS), access to the Internet, or any other bi-directional communication.)).  Mendelson further teaches that “the System can interface with existing GPS mapping outdoors as well as indoors, it can switch automatically where the user outdoor to receive an outdoor map and information based on GPS and when in the indoor to receive an indoor mapping and indoor navigation based on RF beacons detections” (Mendelson: Col. 16, Lns. 4-10).
For the above reasons, it is believed that the rejections should be sustained.

/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        


Conferees:
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625    

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.